—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of two claims for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated August 4, 2000, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements. .
The Supreme Court properly denied the petition as untimely (see, CPLR 7503 [c]; Matter of Colonial Penn Ins. Co. v Ennab, 168 AD2d 494; cf., Matter of Metropolitan Prop. & Liab. Ins. Co. v Boisette, 105 AD2d 785; Matter of Empire Mut. Ins. Co. v Levy, 35 AD2d 916). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.